      Case 3:21-cv-00241-M Document 1 Filed 02/03/21                  Page 1 of 5 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

FELIX ANDRE FLORES,                            §
                                               §
      PLAINTIFF,                               §
                                               §
VS.                                            §
                                               §        CIVIL ACTION NO. 3:21-CV-00241
ALBERT F. GEISER AND                           §
WALGREENS BOOTS ALLIANCE,                      §
INC.,                                          §
                                               §
      DEFENDANTS.                              §


               DEFENDANT ALBERT F. GEISER’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

          Defendant Albert F. Geiser (“Geiser”) files this Notice of Removal and respectfully

shows the Court the following:

          1.   On or about December 31, 2020, an action was commenced against Geiser and

Defendant Walgreens Boots Alliance, Inc. (“Walgreens”) (collectively “Defendants”) in the

County Court at Law No. 2, Dallas County, Texas, entitled Felix Andre Flores v. Albert F. Geiser

and Walgreens Boots Alliance, Inc., with the assigned cause number of CC-20-05636-B. The

following documents are attached as exhibits to this Notice of Removal and are incorporated

herein:

          $     An index of the state court filings is attached hereto as Exhibit 1;

                $      Plaintiff’s Original Petition and Request for Disclosure to Defendants is

                       attached hereto as Exhibit 1A;

                $      Letter requesting issuance of citation (dated 01-03-21) is attached hereto as

                       Exhibit 1B;
                                            Page 1 of 5
     Case 3:21-cv-00241-M Document 1 Filed 02/03/21                   Page 2 of 5 PageID 2



                 $      Letter requesting issuance of citation (dated 01-04-21) is attached hereto as

                        Exhibit 1C;

                 $      Citation to Geiser is attached hereto as Exhibit 1D;

                 $      Citation to Walgreens is attached hereto as Exhibit 1E;

                 $      Defendants’ Original Answer is attached hereto as Exhibit 1F;

                 $      Defendants’ Request for Disclosure to Plaintiff is attached hereto as Exhibit

                        1G;

                 $      Motion to Withdraw and Substitute Counsel is attached hereto as Exhibit

                        1H;

                 $      Proposed Order Granting Motion to Withdraw and Substitute Counsel is

                        attached hereto as Exhibit 1I; and

                 $      Signed Order Granting Motion to Withdraw and Substitute Counsel is

                        attached hereto as Exhibit 1J.

       $         The state court’s docket sheet is attached hereto as Exhibit 2;

       $         Declaration of Albert F. Geiser is attached hereto as Exhibit 3;

       $         Notice of Service of Process on Walgreens is attached hereto as Exhibit 4;

       $         Declaration of Joseph B. Amsbary, Jr. is attached hereto as Exhibit 5;

       $         E-mail correspondence from Walgreens’ counsel to Geiser’s counsel is attached

                 hereto as Exhibit 6; and

       $         Walgreens’ Certificate of Incorporation is attached hereto as Exhibit 7.

           2.   Geiser’s first receipt of Plaintiff’s Original Petition was through service of the

Citation and Petition on or about January 6, 2021. See Exh. 3. Walgreens’ first receipt of the

same was through service of process on or about January 5, 2021. See Exh. 4. With the

                                             Page 2 of 5
     Case 3:21-cv-00241-M Document 1 Filed 02/03/21                     Page 3 of 5 PageID 3



exception of Plaintiff’s Original Petition and Request for Disclosure, Defendants’ Original

Answer, Defendants’ Request for Disclosure to Plaintiff, Motion to Withdraw and Substitute

Counsel, and the Proposed and Signed Order Granting Motion to Withdraw and Substitute

Counsel, no other pleadings have been filed. No other defendant has been named by Plaintiff.

Walgreens consents to removal of this action. See Exh. 6.

         3.     This Notice of Removal is filed within thirty (30) days of Walgreens’ first notice or

receipt of Plaintiff’s Original Petition on January 5, 2021, and is therefore timely filed pursuant to

28 U.S.C. §1446(b).

         4.     Removal of a civil action from state court to federal court is governed by 28 U.S.C. §

1441, et seq.      Section 1441(a) states:

        Any civil action brought in a State court of which the district courts of the United
        States have original jurisdiction, may be removed by the defendant or the
        defendants, to the district court of the United States for the district and division
        embracing the place where such action is pending.

Title 28 of the United States Code Section 1332 describes the diversity jurisdiction of the U.S.

District Courts:

        The district courts shall have original jurisdiction of all civil actions where the
        matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest
        and costs, and is between -

        (1) citizens of different States.

         5.     The above-referenced action is a civil action of which this Court has original

jurisdiction by diversity of the parties, as this case is between citizens of different states. Plaintiff

claims to be a Texas citizen. See Exh. 1A at 1, ¶2. Geiser is a citizen of the State of Illinois. See

Exhibit 3. And Walgreens is incorporated under Delaware law and has its headquarters and

principal place of business in Deerfield, Illinois. See Exh. 5; Exh. 7. Moreover, in his Original

Petition, Plaintiff states that he seeks monetary relief of “over $50,000.00 but less than
                                         Page 3 of 5
     Case 3:21-cv-00241-M Document 1 Filed 02/03/21                  Page 4 of 5 PageID 4



$250,000.00.” See Exh. 1A at 2, ¶7. In the Damages section of Plaintiff’s Original Petition,

Plaintiff alleges damages of at least $99,410.00. See Exh. 1A at 4–5, ¶14. Accordingly, removal

is proper under 28 U.S.C. §§ 1332, 1441 and 1446 due to the existence of diversity and the amount

in controversy exceeding $75,000.

          6.   Written notice of the filing of this Notice of Removal has been given to all parties

herein, and a copy of this Notice has been sent to the County Court at Law No. 2, Dallas County,

Texas.

          7.   Pursuant to Local Rules, a JS 44 Civil Cover Sheet for cases removed from state

district court is being filed.

          WHEREFORE, Geiser removes this action from the County Court at Law No. 2, Dallas

County, Texas, to this Court on or about February 3, 2021, pursuant to 28 U.S.C. §§ 1441 and

1446.


                                              Respectfully submitted,

                                              /s/ Katherine Knight
                                              Katherine Knight
                                              TBA No. 10759900
                                              kknight@hoaf.com
                                              Davinder Jassal
                                              TBA No. 24107333
                                              djassal@hoaf.com

                                              HENRY ODDO AUSTIN & FLETCHER,
                                                      a Professional Corporation
                                              1700 Pacific Avenue, Suite 2700
                                              Dallas, Texas 75201
                                              Telephone: (214) 658-1900
                                              Facsimile: (214) 658-1919

                                              ATTORNEYS FOR DEFENDANT
                                              ALBERT F. GEISER


                                            Page 4 of 5
     Case 3:21-cv-00241-M Document 1 Filed 02/03/21                Page 5 of 5 PageID 5



                                CERTIFICATE OF SERVICE

    I hereby certify that, on February 3, 2021, a true and correct copy of the foregoing instrument
was served via the Court’s ECF system on the following counsel of record in accordance with the
Federal Rules of Civil Procedure.

Chad West
Texas Bar No. 24049083
chad@chadwestlaw.com
Chad West, PLLC
3606 S. Tyler Street
Dallas, TX 75224
Tel (214) 509-7555
Fax (469) 718-5887
     Counsel for Plaintiff

Mark A. Goodman
State Bar No. 08156920
mark.goodman@foxrothschild.com
FOX ROTHSCHILD, LLP
Saint Ann Court
2501 N. Harwood Street, Suite 1800
Dallas, Texas 75201
972/991-0889
972/404-0516
     Counsel for Defendant Walgreens Boots Alliance, Inc.


                                                     /s/ Katherine Knight
                                                     Katherine Knight




                                           Page 5 of 5
